DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species I (claims 6, 13 and 19) in the reply filed on 08/09/2021 is acknowledged.  The traversal is on the ground(s) that applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. 
This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim status
3.	Claims 1-6, 8-13 and 15-19 are pending; claims 1, 8 and 16 are independent. Claims 7, 14 and 20 withdrawn from further consideration.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miyake (US 2014/0104262).
Regarding claims 1, 8 and 16, Miyake teaches a charge compensation circuit (figs 6A/B), a display device applied to a display device (fig. 6A) and a charge compensation method (Para 0002) comprising: 
a sorting sub-circuit, configured to sort inputted initial data voltages according to a pixel structure type of the display device to obtain a plurality of channels of data, each channel of the data comprising initial data voltages corresponding to all data lines when a gate line in a row corresponding to the channel is turned on (fig. 6B and Para 0115, where the selection circuit 131 sorts data signals data input thereto for each frame period and stores the data signals in the storage circuit 132 and the storage circuit 133. 
a storage comparison sub-circuit, configured to store the sorted data and output a plurality of sets of comparison data according to the stored data, each set of the comparison data comprising an actual data voltage on a data line when a gate line in a row immediately preceding a current row is turned on, and an initial data voltage on the same data line when the gate line in the current row is turned on (fig. 6B and Para 0119, wherein the comparator circuit 135 calculates the difference between the average of the video voltages in the k-th frame period and the average of the video voltages in the (k+1)th frame period);  
a lookup sub-circuit, configured to look up, based on each of the sets of comparison data, actual compensation data corresponding to the set of comparison data (fig. 6B and Para 0122, wherein the lookup table address generation circuit 141 generates a lookup table address ADv_k+1 indicating a lookup table which stores the overdrive voltage obtained based on the input data signal (in FIG. 6B, the data signal in the (k+1)th frame period)); and 
a compensation sub-circuit, configured to compensate for, based on the actual compensation data, the initial data voltage on a data line corresponding to the actual compensation data when the gate line in the current row is turned on, to obtain an actual data voltage on the data line when the gate line in the current row is turned on, wherein the storage comparison sub-circuit is further configured to store the actual data voltages on all the data lines when the gate line in the current row is turned on (fig. 6B and Paras 0126-0128, wherein the lookup table 143 stores a compensation coefficient  The overdrive voltage arithmetic circuit 145 performs interpolation of the original signal (in FIG. 6B, the data signal data_k+1 in the (k+1)th frame period) in accordance with the compensation coefficient OVER_A or the compensation coefficient OVER_B, thereby converting the original signal into the overdrive voltage OVER_V_k+1).
Regarding claims 2 and 9, Miyake teaches the charge compensation circuit according to claim 1 and the display device according to claim 8, wherein the sorting sub-circuit comprises: a pixel structure type acquiring sub-circuit, configured to acquire a pixel structure type of the display device (fig. 6B and Para 0115, where the selection circuit 131 sorts data signals data input thereto for each frame period and stores the data signals in the storage circuit 132 and the storage circuit 133. the data signal data is sorted into a data signal data-k in a k-th frame period and a data signal data_k+1 in a (k+1)th frame period). 
Regarding claim 3, Miyake teaches the charge compensation circuit according to claim 1, wherein the storage comparison sub-circuit comprises: a first storage sub-circuit, configured to store initial data voltages on all the data lines when the gate line in the row immediately preceding the current row is turned on; a second storage sub-circuit, configured to store actual data voltages on all the data lines when the gate line in 
Regarding claim 4, Miyake teaches the charge compensation circuit according to claim 3, wherein the storage comparison sub-circuit further comprises: a sorting sub-circuit configured to sort the data stored in the storage comparison sub-circuit and output a plurality of sets of comparison data (fig. 6B and Paras 0126-0128). 
 	Regarding claim 5, Miyake teaches the charge compensation circuit according to claim 1, wherein the lookup sub-circuit comprises: a compensation initial data lookup sub-circuit, configured to look up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table; a gain lookup sub-circuit, configured to look up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table; and a calculation sub-circuit, configured to calculate the actual compensation data based on the initial compensation data and the compensation gain (fig. 6B and Paras 0122-0124, wherein the lookup table address generation circuit 141 generates a lookup table address ADv_k+1 indicating a lookup table which stores the overdrive voltage obtained based on the input data signal (in FIG. 6B, the data signal in the (k+1)th frame period)). 
Regarding claim 10, Miyake teaches the display device according to claim 8, wherein the storage comparison sub-circuit comprises: a first storage sub-circuit, configured to store initial data voltages on all the data lines when the gate line in the row immediately preceding the current row is turned on; a second storage sub-circuit, configured to store actual data voltages on all the data lines when the gate line in the row immediately preceding the current row is turned on;  a third storage sub-circuit, configured to store initial data voltages on all the data lines when the gate line in the current row is turned on;  and a fourth storage sub-circuit, configured to store actual data voltages on all the data lines when the gate line in the current row is turned on (fig. 6B and Para 0119, wherein the comparator circuit 135 calculates the difference between the average of the video voltages in the k-th frame period and the average of the video voltages in the (k+1)th frame period). 
Regarding claim 11, Miyake teaches the display device according to claim 10, wherein the storage comparison sub-circuit further comprises: a sorting sub-circuit configured to sort the data stored in the storage comparison sub-circuit and output a plurality of sets of comparison data (fig. 6B and Paras 0126-0128). 
Regarding claim 12, Miyake teaches the display device according to claim 8, wherein the lookup sub-circuit comprises: a compensation initial data lookup sub-circuit, configured to look up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table;  a gain lookup sub-circuit, configured to look up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table;  and a calculation sub-circuit, configured to 
Regarding claim 15, Miyake teaches the display device according to claim 8, wherein the display device has a large-sized liquid crystal panel of more than 65 inches (fig. 6A). 
Regarding claim 17, Miyake teaches the charge compensation method according to claim 16, further comprising: acquiring a pixel structure type of the display device(fig. 6B and Para 0115, where the selection circuit 131 sorts data signals data input thereto for each frame period and stores the data signals in the storage circuit 132 and the storage circuit 133. the data signal data is sorted into a data signal data-k in a k-th frame period and a data signal data_k+1 in a (k+1)th frame period). 
Regarding claim 18, Miyake teaches the charge compensation method according to claim 16, wherein the looking up, based on each of the sets of comparison data, the actual compensation data corresponding to the set of comparison data comprises: looking up, based on each of the sets of comparison data, initial compensation data corresponding to the set of comparison data in a compensation initial data lookup table; looking up, based on each of the sets of comparison data, a compensation gain corresponding to the set of comparison data in a gain lookup table;  and calculating the actual compensation data based on the initial compensation data and the compensation gain(fig. 6B and Para 0119, wherein the comparator circuit 135 . 
Allowable Subject Matter
8.	Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2011/0063337), elates to flat panel displays having overdrive functions. 
Nose (US 2002/0163490), relates to an image display device and more particularly to a liquid crystal display (LCD) and its driving method in which an image signal to be fed to a liquid crystal panel is produced using a reference gray-scale voltage and gray-scale data. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/20/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625